Citation Nr: 0928805	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  05-23 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for systemic lupus 
erythematosus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to May 
1988 and from November 1989 to March 1992.  Thereafter, she 
had periods of active duty for training and inactive duty 
training as a member of the military reserves until 
approximately May 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for PTSD.  In an April 
2007 rating decision, the RO denied service connection for 
systemic lupus erythematosus.  The Veteran subsequently 
initiated and perfected appeals of these rating 
determinations.  In June 2009, she testified at a 
videoconference Board hearing held before the undersigned.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

On June 22, 2009, prior to the promulgation of a decision in 
this appeal, the appellant notified the Board that she wanted 
to withdraw her appeal for service connection for systemic 
lupus erythematosus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for service 
connection for systemic lupus erythematosus have been met.  
38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2008).  In the present case, the appellant testified on the 
record at her June 22, 2009, videoconference Board hearing 
that she wanted to withdraw her claim of service connection 
for systemic lupus erythematosus.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration on that issue.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the Veteran's service connection claim for 
systemic lupus erythematosus is dismissed.


REMAND

The Veteran seeks service connection for PTSD.  Specifically, 
she contends that she experienced an in-service personal 
assault which led to her subsequent PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).  

At her June 2009 videoconference Board hearing, the Veteran 
testified that she was hospitalized recently for inpatient 
psychiatric care at the Sheridan, Wyoming, VA Medical Center 
in May 2009 following a suicide attempt.  Review of the 
claims file indicates the medical records associated with 
this hospitalization have not yet been obtained by the 
RO/AMC.  The most recent VA medical treatment notes of record 
date to the end of August 2008.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009).  This duty includes 
obtaining pertinent medical records identified by the 
Veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2009). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in 
Sheridan, Wyoming, and request all of the 
Veteran's treatment records from September 
2008 to the present.  A copy of any 
records obtained, to include a negative 
reply, should be included in the claims 
file.  

2.  Thereafter, readjudicate the Veteran's 
claim of service connection for PTSD.  If 
the benefits sought on appeal remain 
denied, the appellant and her service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


